Citation Nr: 1744128	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  14-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


(The issue of entitlement to service connection for a right knee disability will be the subject of a separate decision of the Board of Veterans' Appeals.)  


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which the RO denied the claim for entitlement to service connection for a left wrist disorder.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in November 2015 in order to schedule the Veteran for a hearing as requested.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge on the issue of entitlement to service connection for a left wrist disorder, claimed as carpal tunnel syndrome.  A transcript of the hearing is associated with the claims file.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of entitlement to service connection for a left wrist disorder will be addressed in this decision.  The issue of entitlement to service connection for a right knee disorder is addressed in a separate decision.

This appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

Service treatment records are negative for complaints, findings or a diagnosis of a left wrist disorder.  However, post-service medical records documents complaints of bilateral wrist pain thought to be tendon pain and EMG evidence of bilateral carpal tunnel syndrome.  The Veteran testified at a videoconference hearing in March 2017.  At the hearing, the Veteran attributed his left wrist disability to 20 years of manual labor performing his job in the military.  He stated that he noticed problems with the wrist in the late 1980s which worsened around 1991 such that he sought medical treatment and was provided a wrist band and medication to help relieve the pain.  He indicated that he received private treatment for his left wrist disorder after service.  The record contains some private treatment records including from Dr. Reedy, but it does not appear that records of all of the Veteran's private treatment since service has been obtained.  The Veteran also noted that he had had surgery on his left wrist in 2013 or 2014 for carpal tunnel syndrome.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has received for a left wrist disorder, claimed as carpal tunnel syndrome, to include any records of VA treatment dating from November 2016.  All such available documents must be associated with the record.

2.  Thereafter, the Veteran should be afforded a VA examination in order to determine the etiology of a left wrist disorder, claimed as carpal tunnel syndrome.  The examiner should review the record prior to providing an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's current left wrist condition had its clinical onset during active service, was manifest within one year of service, or is otherwise related to any in-service disease, event, or injury to include the Veteran's competent report of repetitive manual labor for 20 years while on active duty.

The examiner should consider any additional evidence obtained as well as to address the lay evidence.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran should be provided with a supplemental statement of the case to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

